 In the MatterofWILLIAM TELLWOODCRAFTERS, INC.andUNITEDFURNITUREWORKERS OF AMERICA,LOCAL#331,C. I. 0.Case No. 11-R-893.-Decided January .8, 1946Kahn, Little, Dees & Kahn,byMessrs. Isidor KahnandHarry P.Dees,of Evansville,Ind., for theCompany.Mr. Frank Douthitt,of Bloomington,Ind., andMr.Anton H. Bet-tag,of Jasper, Ind., for the C. I. 0.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Furniture Workers of America,Local #331, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of William Tell Woodcrafters, Inc., Tell City, Indiana, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Clifford L. Hardy,Trial Examiner.The hearing was held at Tell City, Indiana, onNovember 21, 1945.The Company and the C. I. 0. appeared andparticipated.'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWilliam Tell Woodcrafters, Inc., is an Indiana corporation with itsmain office and principal place of business in Tell City, Indiana, where1Upholsterers'International Union of North America,A.F of L.,was served withNotice and filed a written Motion to Intervene,but did not appear at the hearingTheTrial Examiner correctly denied the Motion to Intervene65 N L. R. B, No 103.598 WILLIAM TELL WOODCRAFTERS, INC.599it is engaged in the manufacture of drop leaf tables.Since January1945, the Company has used raw materials valued in excess of $10,000,consisting of lumber and finishing materials, over 50 percent of whichwas shipped to the Company's plant from points outside the Stateof Indiana.During the same period the Company's finished productswere valued in excess of $10,000, and more than 50 percent thereofwas shipped to points outside the State of Indiana.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local #331, is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I. O. requested recognition from the Company in a letterdated September 28, 1945.The Company, by letter dated October 1,1945, refused to grant such recognition until and unless the C. I. O.is certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Company, but excluding clerical2The Field Examiner reported that the C.I0 submitted 36 authorization cards.There are approximately 50 employees in the appropriate unitThe Company objected to the admission in evidence of the Report on Investigation ofInterest of Contending Labor Organizations on the grounds that it isex parte,self-serving document.The Trial Examiner overruled this objection and his ruling is herebyupheldThe Board requires a petitioning union to submitprima facieevidence ofrepresentation among the employees in the appropriate unit for the sole purpose of deter-mining whether the petitioner has sufficient interest to justify setting in motion theBoard's investigatory machinery.The acceptance of such evidence in no way prejudices theCompany's legal rights and the Board does not permit an opposing party to question theevidential showing made by the petitioner at any stage of the proceeding.We are of theopinion that the C. I. 0. had a sufficient interest at the time it filed its petition to warrantour determination hereinattor that a question concerning representation has arisen.SeeMatter of Tampa Shipbuilding Company, Inc,62 N. L It.B. 954;Matter of Sunset MotorLines, 59 N. L. R. B 1434 ;Matter of Champion Sheet Metal Company, Inc.,61N. L, It. B 511. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, working foremen," the superintendent, and all other su-pervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWilliamTell Wood-crafters,Inc., Tell City, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11,of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedFurniture Workers of America, Local#331, C.I.0., for the purposesof collective bargaining.The parties agree and we find that five working foremen-Ernest Mattingly,EdwardDooley, Harry Mills, Ralph Leitner, and Logan Mosby-are supervisory employees withinthe Board's customary definition.The record does not support the Union's contentionthat Charles Hinton is a supervisory employee within the Board's customary definition, andwe shall accordingly include him